414 A.2d 534 (1980)
TUTTLE & LEE ASSOCIATES
v.
DELTONA REALTY TRUST.
Supreme Judicial Court of Maine.
Decided May 16, 1980.
Eddy & Kimball by Ross A. Kimball,
Portland, for plaintiff.
Arthur J. Nemon, pro se.
Before McKUSICK, C. J., and WERNICK, GODFREY, NICHOLS, GLASSMAN and ROBERTS, JJ.

MEMORANDUM OF DECISION.
Prior to briefing and oral argument on the merits, plaintiff-appellee has moved to dismiss this appeal. The sole contention made by defendant-appellant before the Superior Court was, and therefore the only issue before this court on this further appeal is, that the evidence before the District Court as the small claims court was insufficient to support its judgment of $200 entered for plaintiff. Where, as here, an appellant has failed to provide a transcript of the evidence that was before the District Court, or any substitute therefor, an appellate court is left without any basis to assess the claim of insufficiency of the evidence. Northern Mill & Lumber Co., Inc. v. Maynard, Me., 412 A.2d 384 (1980).
The entry must be:
Appeal dismissed.
All concurring.